Citation Nr: 1639038	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling (excluding periods from February 20, 2009 to April 30, 2009, and from August 8, 2014 to September 30, 2014 where 100 percent convalescent ratings were in effect).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S. Smith (Appellant's Wife)

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1992, and from August 2008 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Following the November 2009 rating decision, the Veteran was granted a temporary total evaluation of 100 percent effective February 2009 until May 2009, at which time the Veteran was assigned a 10 percent evaluation.  Similarly, in March 2015 the Veteran was granted a temporary total evaluation of 100 percent effective August 2014 until October 2014, at which time the Veteran's 10 percent evaluation was continued.  

In June 2016, the Veteran testified at a Board videoconference hearing held at the St. Louis, Missouri RO.  A transcript of the hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim.  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Ankle Disability

The Veteran contends that the severity of his ankle disability exceeds the current 10 percent rating assigned under Diagnostic Code (DC) 5271.  During the June 2016 hearing, the Veteran testified that following his surgery in February 2009, his symptoms worsened.  After observing no change in the severity of symptoms after receiving cortisone injections, the Veteran had to have another surgery to remove a bone in his ankle in August 2014.  The Veteran also testified that his ankle felt unstable, that he experienced locking, and that he had difficulty walking and standing.  The last examination the Veteran had was in November 2009, and the examiner issued an addendum opinion to the examination in December 2009.  In light of the above, the Veteran should be afforded a new examination to assess the severity of his ankle disability.

A new examination is also required to comply with recent developments in the law pertaining to the Veteran's ankle disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report from November 2009 reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the November 2009 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

TDIU

The Veteran also testified in the June 2016 hearing that his left ankle disability had affected his work as a material handler because he could not walk around as much, and because he had to request time off for physical therapy appointments.  The Veteran testified that he couldn't physically do the job because of his disability.  At the time of the hearing the Veteran was going through vocational rehabilitation, specifically to obtain training for a job as a mechanic, however the Veteran testified that he didn't believe he would be hired for a job requiring building because he couldn't stand for more than an hour.  Thus, the issue of employability has been raised by the Veteran's testimony and requires further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant treatment records, including private treatment records, and associate them with the claims file, including treatment records from the Veteran's August 2014 surgery.

2.  Send the Veteran a notification letter informing him of the factors relevant to establishing an entitlement to TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his left ankle disability.  In addition to the necessary findings, the VA examination must include:

     (1) Range of motion testing for both ankles in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

     (2) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so;

     (3) The examiner should then note any functional limitations caused by the left ankle disability, including the functional impairments in sedentary and non-sedentary occupations.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

